  Case 19-40262-bem         Doc 154    Filed 10/28/19 Entered 10/28/19 15:58:09             Desc Main
                                      Document     Page 1 of 20


                           IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                         ROME DIVISION

  IN RE:
                                                            CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                     CASE NO. 19-40262-BEM

            Debtor.

NOTICE OF HEARING ON SECOND INTERIM APPLICATION FOR CHAPTER 11 COMPENSATION
                 OF THE ATTORNEYS REPRESENTING THE DEBTOR

    PLEASE TAKE NOTICE THAT Jones & Walden, LLC (the “Law Firm”) has filed its Second Interim
Application for Chapter 11 Compensation of the Attorneys Representing the Debtor (the “Application”) in
the above case. Pursuant to the Application, the Court is requested to allow and award compensation to
Jones & Walden, LLC, as follows:

       (1) $57,681.50 representing fees;
       (2) $502.81 representing actual out-of-pocket expenses incurred on behalf of the Debtor; and
       (3) That the Debtor be authorized to pay the Law Firm the $58,184.31 requested award.

   PLEASE TAKE FURTHER NOTICE that the Court shall hold a hearing on the Application on the 19th
day of November, 2019, at 11:00 o’clock a.m. in Courtroom 1402, U.S. Courthouse, 75 Ted Turner
Drive, SW, Atlanta, Georgia 30303. This hearing is being set in Atlanta in a Rome division case.

    Your rights may be affected by the court’s ruling on these pleadings. You should read these pleadings
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.) If you do not want the court to grant the relief sought in these
pleadings or if you want the court to consider your views, then you and/or your attorney must attend the
hearing. You may also file a written response to the pleading with the Clerk at the address stated below,
but you are not required to do so. If you file a written response, you must attach a certificate stating
when, how and on whom (including addresses) you served the response. Mail or deliver your response
so that it is received by the Clerk at least two business days before the hearing. The address of the
Clerk’s Office is Clerk, U.S. Bankruptcy Court, 600 East First Street, Rome, Georgia 30161. You must
also mail a copy of your response to the undersigned at the address stated below.

   This 28th day of October, 2019.

                                                       JONES & WALDEN, LLC

                                                       /s/ Leon S. Jones
                                                       By: Leon S. Jones
                                                       Georgia Bar No. 003980
                                                       Attorneys for Debtor
                                                       21 Eighth Street, NE, Atlanta, Georgia 30309
                                                       (404) 564-9300
                                                       ljones@joneswalden.com
Case 19-40262-bem         Doc 154     Filed 10/28/19 Entered 10/28/19 15:58:09           Desc Main
                                     Document     Page 2 of 20


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

  IN RE:
                                                        CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                 CASE NO. 19-40262-BEM

            Debtor.

           SECOND INTERIM APPLICATION FOR CHAPTER 11 COMPENSATION OF
                    THE ATTORNEYS REPRESENTING THE DEBTOR

 TO:     THE HONORABLE BARBRA ELLIS-MONRO
         JUDGE, U.S. BANKRUPTCY COURT
         NORTHERN DISTRICT OF GEORGIA
         ROME DIVISION

         COMES NOW Jones & Walden, LLC (“Law Firm”), the attorneys for the Debtor, and files

 this, its “SECOND INTERIM APPLICATION FOR CHAPTER 11 COMPENSATION OF THE

 ATTORNEYS REPRESENTING THE DEBTOR” (“Application”), and in support thereof

 respectfully shows as follows:

     1. The Law Firm shows that it has represented Aspen Village at Lost Mountain Assisted

 Living, LLC (“Debtor”) in this case since February 2019.

     2. The Law Firm makes its Application for the allowance of compensation for professional

 services rendered to the Debtor for the period of time from May 29, 2019, through October 24,

 2019 (“Application Period”), pursuant to 11 U.S.C. §§ 330 and 331. All services for which

 compensation is requested were performed on behalf of the Debtor and not on behalf of any other

 party, creditor, persons or party in interest.

     3. The Law Firm has had numerous conferences with the Debtor, creditors of the Debtor,

 and with attorneys for various creditors herein with reference to this case, and has filed numerous

 pleadings and attended numerous hearings and has performed many other services necessary

 and proper to the administration of this estate.
Case 19-40262-bem        Doc 154    Filed 10/28/19 Entered 10/28/19 15:58:09            Desc Main
                                   Document     Page 3 of 20


    4. The time expended by the Law Firm and the work performed by the Law Firm, for the

 period for which this Application is made, is duly itemized and set forth in Exhibit “A” which is

 attached hereto and incorporated herein by this reference.

    5. The out-of-pocket expenses incurred by the Law Firm during the period for which this

 Application is made are duly itemized and set forth in Exhibit “A” which is attached hereto and

 incorporated by this reference. The copy costs reflected on Exhibit “A” are charged at the rate of

 $0.10 per page. The facsimile costs are charged at the rate of $1.00 per outgoing page. Out-of-

 pocket expenses represent the actual cost to the Law Firm.

    6. The Law Firm has heretofore applied for interim compensation. The Law Firm was

 previously granted fees in the amount of $52,644.25 and out-of-pocket expenses in the amount

 of $4,442.13 by Order dated July 12, 2019, for services rendered in connection with this case.

    7. No agreement or understanding exists between the Law Firm and any other person for

 the sharing of compensation received or to be received for services rendered in connection with

 this case.

    8. The Law Firm shows that it has expended a total of 199.0 hours in law firm time for the

 Application Period, in the total amount of $57,681.50. The Law Firm shows that it has incurred a

 total of $502.81 in out-of-pocket expenses and advances in the course of such representation

 and has thereby earned a total of $58,184.31, pursuant to the above-referenced and heretofore

 disclosed compensation agreement. The Law Firm respectfully requests this Court to award the

 Law Firm said amount and authorize Debtor to pay the Law Firm $58,184.31 which amount

 represents the requested fees and expenses.

    9. The Law Firm seeks permission for the Chapter 11 Debtor to pay the amounts requested

 pursuant to this Application.

    10. The Law Firm respectfully makes the following representations with regard to the 12-factor

 Johnson test:
Case 19-40262-bem       Doc 154    Filed 10/28/19 Entered 10/28/19 15:58:09             Desc Main
                                  Document     Page 4 of 20


         (a) Time and Labor Required:       The Law Firm has expended a total of 199.0 law firm

      hours through October 24, 2019, at the following rates:

             Attorney(s)                                    Hourly Rate
             Leon S. Jones                                  $350.00-$375.00
             Leslie Pineyro                                 $325.00
             Tom McClendon                                  $275.00
             Tyler Henderson                                $295.00
             J. Kelley Killorin                             $225.00
             Lauren Brown (Paralegal)                       $125.00
             Amanda Hirsch (Paralegal)                      $125.00
             Ellen Wooden (Paralegal)                       $125.00
             Carson Parker (Legal Assistant)                $85.00

         (b) Novelty and Difficulty of Questions Presented: The Chapter 11 reorganization case

      involves the effort to reorganize a business debtor. The Law Firm shows that the novelty

      and difficulty of questions presented are those normally associated with a Chapter 11

      bankruptcy case.

         (c) Skill Requisite to Perform Legal Services Properly: The Law Firm respectfully

      represents that it has the skill requisite to perform legal services heretofore rendered in a

      proper fashion.

         (d) The Preclusion of Other Employment Due to Acceptance of the Case: The Law

      Firm respectfully requests that the time expended by the Law Firm in connection with this

      case could have been devoted to matters being handled for other clients, but for the time

      demands placed upon the Law Firm by the Law Firm’s involvement in this case.

         (e) Customary Fee for the Type of Services Rendered: The Law Firm shows that all

      fees requested by the Law Firm were generated by applying the Law Firm’s normal hourly

      billing rate to the number of hours actually expended. Such itemization is detailed on

      Exhibit A. The Law Firm respectfully represents that the customary compensation for the

      attorney services in connection with a bankruptcy case is upon an hourly billing basis.
Case 19-40262-bem      Doc 154    Filed 10/28/19 Entered 10/28/19 15:58:09            Desc Main
                                 Document     Page 5 of 20


         (f) Whether Fee is Fixed or Contingent: The Law Firm’s charges are subject to being

      awarded by this Court under 11 U.S.C. § 330. The Fee is thus not truly fixed or contingent

      but has some characteristics of both.

         (g) Time Limitations Imposed by Client or Other Circumstances: The Law Firm shows

      that many of the services rendered have been performed under exacting time limitations

      imposed by the nature of the case.

         (h) Amount Involved and Results Obtained: The Law Firm has handled a large number

      of routine and complex Chapter 11 issues on behalf of the Debtor. The Law Firm has

      handled matters regarding the Debtor’s unsecured and secured creditors. The Law Firm

      has represented the Debtor throughout this bankruptcy case.

         (i) Experience, Reputation, and Ability of Attorneys: The Law Firm respectfully

      represents that it has had a significant amount of experience within the areas involved in

      this representation.

         (j) Undesirability of the Case: The Law Firm respectfully represents that this factor is

      not normally applicable to a Chapter 11 case.

         (k) Nature and Length of Professional Relationship with the Client: The Law Firm

      shows that it has represented the Debtor in this case since February 2019.

         (l) Awards in Similar Cases: The Law Firm respectfully represents that its Application

      is in keeping with similar applications for Chapter 11 compensation filed by attorneys

      representing business Debtors in bankruptcy cases within this district.
Case 19-40262-bem      Doc 154    Filed 10/28/19 Entered 10/28/19 15:58:09           Desc Main
                                 Document     Page 6 of 20


   WHEREFORE, the Law Firm prays that it be allowed Chapter 11 compensation as follows:

     (1)   $57,681.50 representing fees;
     (2)   $502.81 representing actual out-of-pocket expenses incurred on behalf of the Debtor; and
     (3)   That the Debtor be authorized to pay the Law Firm the $58,184.31 requested award.

      This 28th day of October, 2019.

                                               JONES & WALDEN, LLC

                                               /s/ Leon S. Jones
                                               Leon S. Jones
                                               Georgia Bar No. 003980
                                               Attorneys for Debtor
                                               21 Eighth Street, NE
                                               Atlanta, Georgia 30309
                                               (404) 564-9300
                                               ljones@joneswalden.com
Case 19-40262-bem   Doc 154    Filed 10/28/19 Entered 10/28/19 15:58:09   Desc Main
                              Document     Page 7 of 20



                                    EXHIBIT “A”
             Case 19-40262-bem          Doc 154     JONES
                                                   Filed   & WALDEN,
                                                         10/28/19    LLC
                                                                   Entered  10/28/19 15:58:09        Desc Main
                                                    21 EIGHTH
                                                  Document    STREET,
                                                               Page 8NE
                                                                      of 20
                                                  ATLANTA, GEORGIA 30309
                                                       404-564-9300




                                                                                                                  Page: 1
      Aspen Village Assisted Living                                                                      October 25, 2019
      Attn: Anderson Glover                                                                       Account No: 2556-01M
      135 Hillside Trace                                                                        Statement No:      53676
      Dallas GA 30157




      Re: Chapter 11 (LP)




                                                               Fees

                                                                                              Rate      Hours
06/03/2019     LMP   Email to FM (.1)                                                       325.00       0.10      32.50

06/04/2019     LMP   Email with Evan's counsel and review drafts (.1)                       325.00       0.10      32.50

06/05/2019     LMP   Telephone Conference with Telephone Conference with M Duedall
                     (1.) emails with client re ds prep and stay relief questions (.2) tc
                     with Anthony and Mark (.2)                                             325.00       0.50     162.50

06/06/2019     LMP   Prepare for D.S. hearing, prepare claims analysis and emails with
                     client and AW (1.2)                                                    325.00       1.20     390.00

06/07/2019     LMP   Email from FM re MTD and Disclosure Statement hearing (.1) tc
                     with client and prepare docs (.6) Prepare MOR and tc with client re
                     same (.5) prepare fee app (.1)                                         325.00       1.30     422.50
               LMP   Telephone Conference with JP re D.S. hearing prep and review
                     docs (.4)                                                              325.00       0.40     130.00
               LSJ   Email exchange and Conference with LP re continuance of Motion
                     to Dismiss and disclosure statement hearing                            350.00       0.10      35.00
               LSJ   Prepare fee application                                                350.00       1.00     350.00

06/10/2019     EW    Review and revise April operating report                               125.00       1.00     125.00
               LB    Assisted Living: Prepare, file & serve Interim Fee App                 125.00       1.20     150.00
               LMP   Review return service and update addresses (.1)                        325.00       0.10      32.50
               LSJ   Prepare fee app                                                        350.00       0.40     140.00

06/11/2019     EW    Email to JP re April MOR and redact April bank statements;
                     telephone call with JP re same (0.1)                                   125.00       0.30      37.50
               LMP   t/c to Anthony Williams (.1)                                           325.00       0.10      32.50

06/12/2019     LMP   email re IRS POC (.1) Telephone Conference with AW (.1)
                     additional emails with Joyce re IRS (.1) strategy and options prep
                     (.3)                                                                   325.00       0.60     195.00

06/14/2019     LMP   Emails with client re quarterly fees and to UST (.1)                   325.00       0.10      32.50

06/15/2019     LSJ   Review filed Fee App, calendar hearing and deadline                    375.00       0.10      37.50
             Case 19-40262-bem         Doc 154     Filed 10/28/19 Entered 10/28/19 15:58:09          Desc Main    Page: 2
      Aspen Village Assisted Living               Document     Page 9 of 20                              October 25, 2019
                                                                                                  Account No: 2556-01M
                                                                                                Statement No:      53676
      Re: Chapter 11 (LP)


                                                                                              Rate      Hours
06/17/2019     LSJ   Conference with LP re strategy & pending hearing (cash collateral)     350.00       0.10      35.00
               LMP   email with UST (.1) Email from FM to deputy re MTD hearing (.1)
                     email to client re update (.1)                                         325.00       0.30      97.50
               EW    Additional review and revision of April 19 MOR                         125.00       1.00     125.00

06/18/2019     LSJ   Conference with LP re cash collateral hearing prep & research re
                     same                                                                   350.00       0.60     210.00
               LMP   Telephone Conference with deputy re cash collateral and review
                     docket (.2) review entered hearing order and email to FM (.1)
                     prepare for cash collateral and DS hearing (2.5) research re AP
                     and CC (.7) prepare service of CC order (.3) tc with A Williams (.1)
                     emails to A Williams (.1) prepare direct exam for cash collateral
                     hearing (1.1) prepare MOR (.3)                                         325.00       5.40    1,755.00
               EW    Prepare draft NOH re Cash Collateral Motion (0.2); analysis and
                     summary of MORs (0.4); detailed email to LP re April MOR (0.2)         125.00       0.80     100.00

06/19/2019     LSJ   Prepare for disclosure statement hearing, review objection by
                     Lender, Conference with LP (.6); continued prep (.2)                   350.00       0.80     280.00
               LMP   Emails with client re current census and income and tc with client
                     (.3) review cash collateral budget and tc with Joyce re same (.3)
                     emails with creditors re cash collateral hearing (.2) email with AW
                     (.1) prepare JP direct exam for cash collateral (1.1) Prepare Joyce
                     direct exam re c.c. (1.1) email to FM (.1)                             325.00       3.20    1,040.00

06/20/2019     LSJ   Prepare & attend disclosure statement hearing and cash collateral
                     hearing                                                                350.00       1.90     665.00
               LMP   Prepare for cash collateral hearing (1.5) attend cash collateral and
                     d.s. hearing (.9) prepare cash collateral order (.7) email with
                     Anthony (.1)                                                           325.00       3.20    1,040.00
               LSJ   Prepare & attend disclosure statement hearing                          375.00       0.40      150.00

06/21/2019     LMP   Telephone Conference with IRS and emails with client (.2) prepare
                     cash collateral order (.1)                                             325.00       0.30      97.50
               LSJ   Revise cash collateral order                                           350.00       0.20      70.00

06/24/2019     EW    Email to JP re May MOR                                                 125.00       0.10      12.50
               LSJ   Review docket and pleading updates                                     350.00       0.10      35.00

06/25/2019     EW    Receipt and review of email from JP re May MOR and respond to
                     same                                                                   125.00       0.20      25.00

06/26/2019     LMP   Conference with client and potential construction lender (1.5)         325.00       1.50     487.50
               LSJ   Review entered cash collateral order                                   350.00       0.10      35.00

06/27/2019     LMP   Email with Joyce re insurance and quarterly fee calculation (.1)
                     Email to Joyce re DS supplemental information (.1) prepare ds
                     supplement (.3)                                                        325.00       0.50     162.50
               EW    Receipt and review of email from UST re expired insurance policies
                     and email JP re same                                                   125.00       0.10      12.50

06/28/2019     LMP   Emails with client re DS prep (.1) DS supplement prep re AL and
                     multiple emails with client re same (1.5)                              325.00       1.60     520.00

07/01/2019     LMP   Emails with litigation counsel re premise liability and stay relief
                     motion (.1) prepare supp to DS (1.5)1 email to client (.1)             325.00       1.70     552.50
             Case 19-40262-bem        Doc 154     Filed 10/28/19 Entered 10/28/19 15:58:09          Desc Main    Page: 3
      Aspen Village Assisted Living             Document      Page 10 of 20                             October 25, 2019
                                                                                                 Account No: 2556-01M
                                                                                               Statement No:      53676
      Re: Chapter 11 (LP)


                                                                                             Rate      Hours
               EW    Review and revise May MOR and email to JP re same                     125.00       0.50      62.50
               LSJ   Prepare supplement to disclosure statement & email exchanges re
                     same                                                                  375.00       0.30     112.50
               LB    Prepare fee order & upload same                                       125.00       0.30      37.50

07/02/2019     LSJ   Prepare fee order                                                     375.00       0.20      75.00
               LB    Assemble supplement to Disclosure statement & exhibits; file same     125.00       0.60      75.00
               LMP   Emails with client and finalize supp to DS (.4) additional DS prep
                     (.2)                                                                  325.00       0.60     195.00
               LMP   Prepare supplement to DS and file same (.4)                           325.00       0.40     130.00
               JKK   Prepare supplement to disclosure statement (1.0);                     225.00       1.00     225.00

07/08/2019     LMP   Emails with client re plan progress (.1) emails with AW (.1)          325.00       0.20      65.00

07/09/2019     EW    Continued preparation of May MOR and email to JP re same              125.00       0.80     100.00

07/12/2019     EW    Email to Joyce re May MOR                                             125.00       0.10      12.50

07/15/2019     EW    Receipt and review of additional May MOR info from JP and update
                     report re same                                                        125.00       0.40      50.00

07/16/2019     LMP   Emails with Joyce re MOR and review same (.2)                         325.00       0.20      65.00
               EW    Receipt and review of additional May MOR info from JP; update
                     and finalize same and email to JP/LP (0.5); conf with LP and revise
                     May MOR; email same to JP (0.3)                                       125.00       0.80     100.00

07/18/2019     EW    Receipt and review of insurance policies from JP; email re same       125.00       0.20      25.00

07/22/2019     EW    Follow up email to insurance agent requesting current policies for
                     May MOR (0.1); email to JP re finalizing May MOR (0.1); conf with
                     LP re same and revise May MOR (0.2); finalize, file and serve (0.2)   125.00       0.60      75.00

07/23/2019     TTM   Review consent motion for relief from stay; two t/c Brian Sims re:
                     hearing.                                                              275.00       0.50     137.50

07/24/2019     LSJ   Review entered employment order; review entered fee order; email
                     re hearing                                                            375.00       0.10      37.50
               LMP   Telephone Conference with client and investment broker, review
                     plan and emails re same (1.1) emails with FM (.1)                     325.00       1.20     390.00

07/25/2019     LSJ   Review motion and order for stay relief as to insurance proceeds by
                     claimant Evans                                                        375.00       0.10      37.50
               LSJ   Email exchange with counsel and court re trial/scheduling             375.00       0.20      75.00

07/26/2019     LSJ   Email exchange with chambers re hearing notice; prep same             375.00       0.10      37.50

07/29/2019     LMP   Prepare D.S. Order (.2)                                               325.00       0.20      65.00
               EW    Prepare Order Approving DS                                            125.00       0.30      37.50

07/30/2019     LSJ   Prepare solicitation order                                            375.00       0.10      37.50
               LMP   Prepare order re DS and Plan (.1) emails with FM (.1)                 325.00       0.20      65.00
               EW    Revise Order Approving DS (0.2); finalize and upload same (0.1)       125.00       0.30      37.50

07/31/2019     LSJ   Review order granting stay relief as to insurance proceeds (Evans)    375.00       0.10      37.50
             Case 19-40262-bem         Doc 154      Filed 10/28/19 Entered 10/28/19 15:58:09             Desc Main    Page: 4
      Aspen Village Assisted Living               Document      Page 11 of 20                                October 25, 2019
                                                                                                      Account No: 2556-01M
                                                                                                    Statement No:      53676
      Re: Chapter 11 (LP)


                                                                                                  Rate      Hours
08/01/2019     LMP   Email with client re MOR (1.)                                              325.00       0.10      32.50

08/02/2019     LSJ   Review entered solicitation order, calendar events and deadlines           375.00       0.10      37.50

08/05/2019     AH    Prepare and serve ballot pack via certified and regular mail;
                     prepare and file Certificate of Service re same                            125.00       1.20     150.00
               EW    Prepare June 19 transactions ledger for MOR and email same to
                     JP                                                                         125.00       0.60      75.00
               LMP   Email with FM (.1) prepare c of s for ballot pack (.2) email to client
                     re status (.1) Email with creditor (.1) additional ballot pack prep (.1)   325.00       0.60     195.00

08/07/2019     LMP   Telephone Conference with client re MidCap and emails re same
                     (.3)                                                                       325.00       0.30      97.50

08/13/2019     EW    Receipt and review of email from JP with additional info needed for
                     June MOR; update and prepare same; email re employee numbers
                     and July bank statements                                                   125.00       0.80     100.00
               LMP   Receipt and review of docketed pleadings (.1) tc with Anderson and
                     Joyce (.2) prepare change of address (.1)                                  325.00       0.40     130.00

08/14/2019     LMP   Emails with FM and client re witnesses (.2) review ballots (.1)
                     review revised POC (.1)                                                    325.00       0.40     130.00
               LSJ   Review balloting                                                           375.00       0.10      37.50

08/15/2019     EW    Receipt and review of email from JP re employee totals and update
                     June MOR re same (0.2)                                                     125.00       0.20      25.00
               LMP   Email from Joyce and review potential investment terms (.3) email
                     to FM re witness list (.1)                                                 325.00       0.40     130.00

08/19/2019     EW    Review, revise and finalize June operating report; email same to JP
                     for review and signature                                                   125.00       0.50      62.50
               LMP   Telephone Conference with client, review potential LOI and conf
                     with LSJ as well (.5) review MOR (.3)                                      325.00       0.80     260.00
               LSJ   Conference with LP & review of Letter of Intent, review deadlines &
                     solicitation on confirmation                                               375.00       0.10      37.50

08/20/2019     EW    Prepare July monthly ledger and email same to JP for review                125.00       0.70      87.50
               LMP   Review docketed pleadings (.1) Email to F Wachter (.1)                     325.00       0.20      65.00

08/21/2019     LMP   Telephone Conference with potential purchaser (.2) email to Todd
                     W (.1) emails with client re same and items requested (.1)                 325.00       0.40     130.00
               LSJ   Email exchange, conference with LP re trial prep (confirmation)            375.00       0.10      37.50

08/22/2019     LSJ   Prepare Plan Mod                                                           375.00       0.30     112.50
               LB    Revise modification to plan; prepare CoS                                   125.00       0.50      62.50
               LMP   Prepare plan mod and review realy resources claims and loan
                     documents (1.8) Receipt and review of ballot accepting plan (class
                     7) (.1) anaylyze ballot and outstanding claims and emails with client
                     re same (.3)                                                               325.00       2.20     715.00

08/26/2019     LMP   Telephone Conference with Joyce re LOI status (.2) emails with
                     creditors (.1)                                                             325.00       0.30      97.50
               EW    Follow up email to JP re Jun/July MORs                                     125.00       0.10      12.50

08/27/2019     LMP   Emails with F Wachter and prepare revisions to modification (.4)           325.00       0.40     130.00
             Case 19-40262-bem        Doc 154      Filed 10/28/19 Entered 10/28/19 15:58:09              Desc Main    Page: 5
      Aspen Village Assisted Living              Document      Page 12 of 20                                 October 25, 2019
                                                                                                      Account No: 2556-01M
                                                                                                    Statement No:      53676
      Re: Chapter 11 (LP)


                                                                                                 Rate       Hours

08/28/2019     AH    Prepare 2 ballots for Glover                                               125.00       0.20      25.00
               LMP   Conference with client, finalize mod to plan and review conf prep
                     (.4) emails with F Wachter (.1)                                            325.00       0.50     162.50

08/29/2019     CP    Picked up ballot from Xeritech in Sandy Springs                             85.00       1.10      93.50
               LMP   Review LOI and conf with TM re modification (.2) conf with TM re
                     plan mod (.1) Telephone Conference with A Glover (.1) prepare
                     plan modifications (.5) conf with LSJ (.1) tc with client and prepare
                     plan mod (.8) review MOR status (.2) tc with AG (.1) Conference
                     with TM re plan and conf prep (.2)                                         325.00       2.30     747.50
               EW    Review status of outstanding MORs and follow up with LP/JP re
                     same                                                                       125.00       0.20      25.00
               LSJ   Prepare first plan mod                                                     375.00       0.40     150.00

08/30/2019     TTM   Work on plan modifications; meet with Anderson; file plan
                     modifications; ballot requests                                             275.00       0.70     192.50
               LSJ   Review plan mod (.1); telephone conference with creditor re
                     balloting (.1)                                                             375.00       0.20      75.00

08/31/2019     LSJ   Review balloting; review filed plan mod and MidCap plan objection          375.00       0.20      75.00

09/03/2019     LMP   Receipt and review of objection to plan by MidCap (.3) review
                     ballots (.2) Receipt and review of Zambetti docs (.3) prepare conf
                     strategy (.2)                                                              325.00       1.00     325.00
               LSJ   Review balloting                                                           375.00       0.10      37.50
               TTM   Review service to Robert Fouse; conf TV re: supplemental service;
                     review Joyce Chapman claim; start objection to same (1.0); Review
                     Mid-Cap objections; research re: response to same (1.8)                    275.00       2.80     770.00
               EW    Telephone conference with and email to JP re outstanding
                     operating reports                                                          125.00       0.20      25.00
               EW    Receipt and review of Joyce Chapman ballot and prepare notice of
                     filing; revise and file same                                               125.00       0.30      37.50
               AH    Prepare Ballot Report (.8); finalize and file ballot for Pro-Tec (.2)      125.00       1.00     125.00

09/04/2019     LMP   Conference with TM re confirmation hearing prep (.4) tc with client
                     (.1) research and prep for conf hearing (.4) emails (.1)                   325.00       1.00     325.00
               TTM   finish research on MidCap objection; conf LP re: response.                 275.00       0.40     110.00

09/05/2019     LMP   Prep for status call (.1) email re MOR (.1) Email to Francesca M
                     (.1) review June MOR (.1) Telephone Conference with Joyce and
                     Anderson (.3) Emails with E Altman (.1) research re plan objections
                     (.4)                                                                       325.00       1.20     390.00
               EW    Follow up emails to JP and LP re June MOR; telephone conference
                     with Joyce re same; revise June AP info and finalize June MOR
                     and file same; receipt and review of July check register and AP            125.00       0.90     112.50
               TTM   t/c Anderson & Joyce re plan                                               275.00       0.40     110.00

09/06/2019     LMP   Conference with TM re Fouse objection (.2) conf with LSJ re Fouse
                     objection (.1) tc to Joyce (.1) tc with Fouse and Evan A and review
                     notes (.6) tc with client (.4) additional emails with Evan A and client
                     (.2) tc with client (.1) conf with LSJ re plan conf (.3) tc with clients
                     (.5) review options (.2)                                                   325.00       2.70     877.50
               TTM   Research on credit bidding equity shares.                                  275.00       0.30      82.50
               CP    Picked up audio transcript from Bankruptcy Court Clerk's office.            85.00       0.70      59.50
             Case 19-40262-bem        Doc 154      Filed 10/28/19 Entered 10/28/19 15:58:09             Desc Main    Page: 6
      Aspen Village Assisted Living              Document      Page 13 of 20                                October 25, 2019
                                                                                                     Account No: 2556-01M
                                                                                                   Statement No:      53676
      Re: Chapter 11 (LP)


                                                                                                Rate       Hours

09/07/2019     LMP   T/c with Joyce and Anderson re investor and review options (.2)           325.00       0.20      65.00

09/09/2019     LSJ   Prepare 3rd plan modification (.4); conference with LP re trial prep
                     (confirmation) (.1); prep ballot report (.1)                              375.00       0.60     225.00
               EW    Update July ledger and email to JP re same                                125.00       1.10     137.50
               LMP   Telephone Conference with Anderson (.1) review July MOR status
                     (.1) Prepare revisions to Mod. and review operating agreement and
                     emails to client (.6) emails with Joyce and Anderson re conf prep
                     and review docs (.2) Emails with Evan A, review objection and
                     email to client (.2) conf with LSJ re trial prep (.2)                     325.00       1.40     455.00
               TTM   research for response to plan confirmation objections                     275.00       0.80     220.00

09/10/2019     LSJ   Review Fouse Plan Objection, conference with LP re same &
                     strategy (.3); research rights of equity under plan & conference with
                     LP & TM re strategy on same (.7); prepare letter to MidCap counsel
                     re hearing testimony (Rule 38) (.1)                                       375.00       1.10     412.50
               LSJ   Email exchange with Altman re Fouse                                       375.00       0.10      37.50
               EW    Email to JP                                                               125.00       0.10      12.50
               LMP   Review client emails (.1) Telephone Conference with clients re plan
                     conf prep (.7) multiple emails wtih E Altman (.2) research re
                     testimony from prior hearings and corr to FM re same and re
                     witness list (.8) email to Anthony re hearing prep (.1) emails with
                     client re plan conf prep (.1) additional prep of corr to FM (.1) conf
                     with TM and LSJ and review research re Fouse objection and
                     prepare legal strategy (1.5) email to Evan A (.1)                         325.00       3.70    1,202.50
               TTM   research on Fouse objection; confs LJ and LP re: same                     275.00       2.00      550.00

09/11/2019     LMP   Prepare exhibits (.4) prepare witness list and conf with client re
                     same (.4) emails with court re status conference (.2)                     325.00       1.00     325.00
               LSJ   Conference with LP, Telephone conference with MidCap counsel,
                     conference with Courtroom Deputy re trial issues (.5); Conference
                     with LP & email exchange re trial prep (.5); email chambers re
                     pre-trial conference (.2); email exchange (Evan Altman) re equity
                     (.2)                                                                      375.00       1.40     525.00
               LB    Calendar telephonic status conf.                                          125.00       0.10      12.50

09/12/2019     LMP   Emails with client re conf prep (.2) tc with Joyce (.1) conf with LSJ
                     re hearing prep (.1) prepare exhibit notebooks (.1) Prepare hearing
                     exhibits - including multiple conferences with client regarding plan
                     analysis and LOI, and prepare witness lists (3.5)                         325.00       4.00    1,300.00
               TTM   Email on confirmation.                                                    275.00       0.20       55.00
               EW    Finalize July MOR; preparation of exhibits for Confirmation
                     Hearing; revise and finalize Exhibit and Witness Lists; set up
                     electronic service of hearing materials                                   125.00       4.60     575.00
               CP    Prep and delivery of notebooks to judge's chambers                         85.00       1.00      85.00
               LSJ   Review LOI on construction funding (.3); conference with LP re
                     hearing (.1); prepare trial exhibits (.9); conference with LP re status
                     conf (.1)                                                                 375.00       1.40     525.00

09/13/2019     LB    Finalize 3rd Plan Mod & file same; prepare & file supp CoS; serve
                     modification; schedule court reporter re: expert witness depo             125.00       0.90     112.50
               CP    Prep and delivery of notebooks to trustee's office.                        85.00       0.70      59.50
               LMP   Email to client re IRS, review POC and review docketed pleadings
                     (.1) conf with LJS re trial prep (.3) trial prep and conf with client
             Case 19-40262-bem        Doc 154      Filed 10/28/19 Entered 10/28/19 15:58:09             Desc Main    Page: 7
      Aspen Village Assisted Living              Document      Page 14 of 20                                October 25, 2019
                                                                                                     Account No: 2556-01M
                                                                                                   Statement No:      53676
      Re: Chapter 11 (LP)


                                                                                                 Rate      Hours
                     (4.5) attend status conf (.3) attend status conf (.4)                     325.00       5.60    1,820.00
               LSJ   Review filed plan mod (.1); review multiple email exchanges with
                     counsel re Greg Hayes deposition (.1); prepare receipt and review
                     of Hays Report (.1)                                                       375.00       0.30     112.50
               LSJ   Review filed witness list and exhibit list (.1); conference call with
                     court (.4); conference call with court & conference with LP re
                     pre-trial prep (.4); conference with LP re prep (.1)                      375.00       1.00     375.00

09/15/2019     LSJ   Review email exchanges (counsel) re depo and exhibits                     375.00       0.10      37.50

09/16/2019     LB    Receipt of MidCap exhibits via link; download & update file with
                     same                                                                      125.00       0.40      50.00
               JKK   Prepare objection to Joyce Chapman's POC (0.9)                            225.00       0.90     202.50
               LMP   Prepare for and attend deposition of G Hays (4.2) conf with client
                     following same (.3) prepare for conf hearing and interview
                     witnesses and prepare G Hays Cross (4.5)                                  325.00       9.00    2,925.00
               TTM   Conference with LP; research on secured claim; review loan
                     documents.                                                                275.00       2.10     577.50
               LSJ   Conference with LP, review Greg Hays report (.3); prep & attend
                     Greg Hays deposition (3.0); conference with and prep exam of
                     Thomas Tropea (2.3); prepare cross exam of Hays (2.7)                     375.00       8.30    3,112.50

09/17/2019     LB    Review Alabama BK dockets re: The Money Tree & review MDGA
                     Dockets re: Stewart Finance BK                                            125.00       0.30      37.50
               EW    Revise May, June, and July operating reports and email same to
                     AG for review and signature; finalize and file same (2.5); revise
                     ballot report and summary of voting and prepare tabulation of
                     ballots; revise, finalize, and file same (0.6); telephone call with JW
                     at IRS re transmission of correspondence re POC and revise and
                     transmit same (0.2); prepare MOR notebooks for hearing prep (0.5)         125.00       3.80     475.00
               JKK   Review bankruptcy audio for testimony from William Childs and
                     type transcript re: opinion of value; travel to bankruptcy court to get
                     audio                                                                     225.00       4.00     900.00
               LMP   Prepare analysis of expert report and federal rule requirements
                     (.2); prepare ballot report (.2); review trial extracts of W. Child's
                     testimony (.3)                                                            325.00       0.70     227.50
               LSJ   Conference with LP re Hays report & cross review Hays CV (.3);
                     interview witness and prep exam (.3); review transcripts (.3)             375.00       0.90      337.50
               LMP   Prepare for conf hearing (6.5)                                            325.00       6.50    2,112.50

09/18/2019     TWH Legal research on ability of expert to present hearsay evidence in
                   opinion testimony (1.2)                                                     295.00       1.20     354.00
               LB  Prepare spreadsheets re: tax assessor property values & pro forma
                   tax budget; email to Joyce re: same                                         125.00       0.70      87.50
               JKK Review bankruptcy court audio for testimony from Anthony
                   Williams and type transcript re: estimates (2.0); prepare depo
                   abstract of Gregory Hays (3.8)                                              225.00       5.80    1,305.00
               LMP Prepare for Conf Hearing (8.5)                                              325.00       8.50    2,762.50
               TTM Legal research for confirmation hearing                                     275.00       4.20    1,155.00
               LSJ Review Midcap plan objection and legal responses to same (.1);
                   review Midcap objections and analysis of responses (1.2);
                   conference call Joyce Pearson re direct exam, prepare
                   demonstrative aids and exhibits, conference with LP, prep trial
                   brief, trial prep (9.4)                                                     375.00      10.70    4,012.50
             Case 19-40262-bem        Doc 154      Filed 10/28/19 Entered 10/28/19 15:58:09                 Desc Main    Page: 8
      Aspen Village Assisted Living              Document      Page 15 of 20                                    October 25, 2019
                                                                                                         Account No: 2556-01M
                                                                                                       Statement No:      53676
      Re: Chapter 11 (LP)


                                                                                                     Rate      Hours
09/19/2019     LMP   Prepare for conf hearing (.8) attend conf hearing (8.5)                       325.00       9.30     3,022.50
               LSJ   Attend confirmation hearing                                                   375.00       9.50     3,562.50

09/23/2019     LMP   Email with Evan Altman and email to clients re management
                     reports (.1)                                                                  325.00       0.10       32.50
               LSJ   Review docket & pleadings & email exchanges                                   375.00       0.20       75.00
               LMP   emails with evan A                                                            325.00       0.10       32.50
               LMP   additional emails and conf re EV and Rob F                                    325.00       0.20       65.00

09/25/2019     LMP   Receipt and review of lender's brief re interest on interest (.2)             325.00       0.20       65.00

09/26/2019     LMP   Telephone Conference with Anderson (.1)                                       325.00       0.10       32.50

09/30/2019     LMP   Email from UST and to client re MORs and review status (.2) tc
                     with client and email with client (.2)                                        325.00       0.40      130.00
               LSJ   Review Midcap post-trial brief                                                375.00       0.20       75.00

10/01/2019     LSJ   Review amended IRS claim and email re same                                    375.00       0.10       37.50

10/02/2019     LMP   Review filed POC (.1) review MOR status (.1)                                  325.00       0.20       65.00

10/03/2019     LMP   Prepare MOR (.2)                                                              325.00       0.20       65.00
               EW    Prepare August MOR monthly ledger and email same to JP (0.6);
                     r/r of revised ledger from JP and draft August MOR (1.0); revise
                     same and email to JP (0.2)                                                    125.00       1.80      225.00

10/04/2019     LMP   Telephone Conference with Thomas re investors (.1). review
                     docketed pleadings (.2)                                                       325.00       0.30       97.50

10/15/2019     EW    Email JP re September MOR                                                     125.00       0.10       12.50

10/17/2019     EW    Receipt and review of bank statements from JP and update file re
                     same; follow up re check register and additional docs required                125.00       0.20       25.00

10/21/2019     EW    Email to JP re outstanding MOR materials                                      125.00       0.10       12.50

10/24/2019     EW    Review check register and update monthly ledger; email same to
                     JP (0.4)                                                                      125.00       0.40       50.00
                     For Current Services Rendered                                                            199.00    57,681.50

                                                           Recapitulation
                Timekeeper                                               Hours              Rate          Total
                Leon S. Jones                                             44.50          $372.02     $16,555.00
                Leslie Pineyro                                            92.10           325.00      29,932.50
                Carson Parker                                              3.50            85.00         297.50
                Tom McClendon                                             14.40           275.00       3,960.00
                Ellen Wooden                                              24.20           125.00       3,025.00
                Amanda Hirsch                                              2.40           125.00         300.00
                Lauren Brown                                               5.00           125.00         625.00
                J. Kelley Killorin                                        11.70           225.00       2,632.50
                Tyler W. Henderson                                         1.20           295.00         354.00
             Case 19-40262-bem        Doc 154     Filed 10/28/19 Entered 10/28/19 15:58:09     Desc Main       Page: 9
      Aspen Village Assisted Living             Document      Page 16 of 20                           October 25, 2019
                                                                                               Account No: 2556-01M
                                                                                             Statement No:      53676
      Re: Chapter 11 (LP)


                                                         Expenses

06/01/2019           Online legal research                                                                      27.00
06/01/2019           Fee for Online Court Documents (PACER)                                                      2.10
06/10/2019           Postage (35 @ .50)                                                                         17.50
06/10/2019           Postage                                                                                     1.45
07/01/2019           Online legal research                                                                      46.85
07/01/2019           Fee for Online Court Documents (PACER)                                                     11.80
08/01/2019           Fee for Online Court Documents (PACER)                                                      6.50
08/05/2019           Postage (8 @ 9.10)                                                                         72.80
08/05/2019           Postage (55 @ 2.80)                                                                       154.00
08/23/2019           Postage                                                                                     2.80
08/28/2019           Postage (2 @ .50)                                                                           1.00
08/29/2019           Mileage to/from Peachtree Dunwoody                                                         12.76
08/30/2019           Postage (27 @ .65)                                                                         17.55
08/30/2019           Postage (24 @ .80)                                                                         19.20
08/30/2019           Postage                                                                                     0.50
09/01/2019           Fee for Online Court Documents (PACER)                                                      4.00
09/06/2019           Audio transcript - BK Court                                                                31.00
09/13/2019           Postage (24 @ .50)                                                                         12.00
09/17/2019           Audio Transcripts - BK Court (2 @ 31.00)                                                   62.00
                     Total Expenses                                                                            502.81

                     Total Current Work                                                                     58,184.31
Case 19-40262-bem         Doc 154     Filed 10/28/19 Entered 10/28/19 15:58:09              Desc Main
                                    Document      Page 17 of 20


                          IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                      ROME DIVISION

  IN RE:
                                                         CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                  CASE NO. 19-40262-BEM

            Debtor.

                                    CERTIFICATE OF SERVICE

        This is to certify that I have on this day electronically filed the foregoing Notice of Hearing
 (“Hearing Notice”) and the foregoing Second Interim Application for Chapter 11 Compensation of
 the Attorneys-at-Law Representing the Debtor (Application”) using the Bankruptcy Court’s
 Electronic Case Filing program, which sends a notice of and an accompanying link to the Hearing
 Notice and the Application to the following parties who have appeared in this case under the
 Bankruptcy Court’s Electronic Case Filing Program:

    •   Evan M. Altman evan.altman@laslawgroup.com, johanna@laslawgroup.com
    •   Taylor L. Dove tdove@huntermaclean.com, gfischer@huntermaclean.com
    •   Lindsay P. S. Kolba lindsay.p.kolba@usdoj.gov, lisa.maness@usdoj.gov
    •   Francesca Macchiaverna fmacchiaverna@huntermaclean.com,
        btees@huntermaclean.com
    •   Martin P. Ochs martin.p.ochs@usdoj.gov
    •   H. Brian Sams brian.sams@samscole.com
    •   Fred B. Wachter fbwachter@wachterlaw.com

        I further certify that on this day I have served a copy of the Hearing Notice and the
 Application via First Class Mail upon the persons referenced below and a copy of the Hearing
 Notice only on the parties listed on the attached mailing matrix.

 Aspen Village at Lost Mountain Assisted Living, LLC
 Attn: Anderson Glover
 2860 Overlook Court
 Atlanta, GA 30324

        This 28th day of October, 2019.

                                                    JONES & WALDEN, LLC
                                                    /s/ Leon S. Jones
                                                    Leon S. Jones
                                                    Georgia Bar No. 003980
                                                    Attorneys for Debtor
                                                    21 Eighth Street, NE
                                                    Atlanta, Georgia 30309
                                                    (404) 564-9300
                                                    ljones@joneswalden.com
              Case
Label Matrix for  local19-40262-bem
                        noticing       Doc 154     Filed 10/28/19 Entered 10/28/19 15:58:09       Desc Main
113E-4                                           Document      Page 18 of 20
Case 19-40262-bem
Northern District of Georgia
Rome
Mon Oct 28 12:59:25 EDT 2019
AmeriPride Services, Inc.
10801 Wayzata Blvd
Hopkins, MN 55305-1531



                                           Barry Bickers                           Bickers Construction, Inc.
                                           PO Box 692                              P.O. Box 692
                                           Hiram GA 30141-0692                     Hiram, GA 30141-0692



CSU Industries, Inc.                       Central Atlanta Tractor Sales           Chris Carr, Attorney Genr’l GA
30 River Court SW                          7330 Delta Circle                       Office of the Attorney General
Building G                                 Austell, GA 30168-7428                  40 Capitol Square, SW
Cartersville, GA 30120-8629                                                        Atlanta, GA 30334-9057


                                           GCD & Associates, LLC                   Gabe Waterman
                                           P.O. Box 81811                          5655 Lake Acworth Drive
                                           Atlanta, GA 30366-1811                  Suite 310
                                                                                   Acworth, GA 30101-7329


Georgia Department of Labor                (p)GEORGIA DEPARTMENT OF REVENUE        Georgia Dept. of Labor
Suite 900                                  COMPLIANCE DIVISION                     Suite 826
148 Andew Young Internat’l Blv             ARCS BANKRUPTCY                         148 Andrew Young Inter. Blvd., NE
Atlanta, GA 30303-1733                     1800 CENTURY BLVD NE SUITE 9100         Atlanta GA 30303-1751
                                           ATLANTA GA 30345-3202

Georgia Dept. of Labor                     Greenfield Grading LLC                  Harris Ventures, Inc.
Suite 910                                  Attn Stan Stephens, Registered Agent    2650 Holcomb Bridge Road
148 Andrew Young Inter. Blvd., NE          6605 Rockmart Rd                        Suite 630
Atlanta GA 30303-1751                      Silver Creek GA 30173-3118              Alpharetta, GA 30022-5343


Harrison Construction Management LLC       Harrison Construction Management, LLC   Harrison Construction Mgt LLC
Bryan Harrison                             c/o William J. Sheppard, Esq.           1312 Partridge Way
Locke Lord LLP                             James-Bates-Brannan-Groover-LLP         Marietta, GA 30062-6212
3333 Piedmont Rd NE, STE 1200              3399 Peachtree Road, Suite 1700
Atlanta, GA 30305-1724                     Atlanta, GA 30326-1151

                                           Internal Revenue Service                Internal Revenue Service
                                           P. O. Box 7346                          Central Insolvency Office
                                           Philadelphia, PA 19101-7346             401 West Peachtree St. NW
                                                                                   Atlanta, GA 30308


8JMMJBN#BSS US Attny General             John McClaugherty                       John McClaugherty
950 Pennsylvania Avenue, NW                1863 Tristan Dr. SE                     500 Bishop Street, Suite F-5
Washington, DC 20530-0009                  Smyrna GA 30080-6485                    Atlanta, GA 30318-4378
              Case 19-40262-bem     Doc 154     FiledChampan
                                         Joyce Going   10/28/19 Entered 10/28/19 Kelly
                                                                                 15:58:09        Desc
                                                                                       C. Zambetti      Main in Fact for
                                                                                                   as Attorney
                                             Document          Page
                                         1038 Winding Branch Circle 19 of 20     Joyce G. Chapman, Creditor
                                          Atlanta, GA 30338-3932                      7570 Wentworth Drive
                                                                                      Duluth GA 30097-1611


                                          LIA Funding LLC                             Laurio Contractor
                                          4651 Gateside Lane SE                       216 Will Creek Drive
                                          Marietta, GA 30067-4087                     Canton, GA 30115-5111



Lynne Riley                                                                           Marcus & Millichap Real Estate Investment Se
State of Georgia Revenue Commi                                                        1100 Abernathy Road, NE Ste 600
1800 Century Blvd, N.E.                                                               Atlanta, GA 30328-5628
Atlanta, GA 30345-3202


Mark Butler, Comm. of Labor               Michael Laurio
Georgia Department of Labor               2327 Cross Creek Drive
148 Andrew Young Int’t, #900              Powder Springs, GA 30127-3775
Atlanta, GA 30303-1732


                                                                                      NAMM Holding, LLC
                                                                                      102 Hammond Drive, NE
                                                                                      Atlanta GA 30328-4806



Nichols Cauley and Associates LLC         Nicolas Cauley & Associates LL              Oasis Construction Svcs Inc.
c/o Donald L. McGrath Jr.                 3550 Engineering Dr                         c/o Michael Welch, Esq.
Suite 200                                 Norcross, GA 30092-2866                     2550 Heritage Court Suite 200
1825 Barrett Lakes Blvd.                                                              Atlanta, GA 30339-3062
Kennesaw GA 30144-4565

                                          Office Of the Chief Co. IRS                 On Site Paving, Inc.
                                          1111 Constitution Ave                       c/o Mark Chambless Hall
                                          Washington, DC 20224-0001                   Registered Agent
                                                                                      195 Rebecca Court
                                                                                      Fayetteville GA 30215-2768

PRO-TEC FIRE PROTECTION, L.L.C.           Paulding County Tax Comm
BEVERLY J. HALL, ESQ.                     240 Constitution Boulevard
P.O. BOX 1276                             Room 3006
ROSWELL, GA 30077-1276                    Dallas, GA 30132-4614


Pro-Tec Fire & Sprinkler, Inc.                                                        Robert L. Fouse
2330 Pro-Tec Way                                                                      PMB 211
Suite B                                                                               3600 Dallas Hwy, Suite 230
Loganville, GA 30052-3683                                                             Marietta GA 30064-1685


Ron Lipsitz, Trustee                                                                  Secretary of the Treasury
Realty Resources Profit Sharin                                                        15th & Pennsylvania Avenue, NW
102 Hammond Rd                                                                        Washington, DC 20200
Atlanta, GA 30328-4806
              Case 19-40262-bem
Sole Source Electrical Con LLC      Doc 154
                                         SouthernFiled  10/28/19
                                                   Electric Company Inc.Entered 10/28/19 Sunbelt
                                                                                         15:58:09Rentals Desc
                                                                                                         Inc  Main
119 Golden South Drive                       Document           Page
                                         510 Winkler Drive, Suite 100   20 of 20         Attn: Jesica Janson
Dallas, GA 30157-1243                     Alpharetta GA 30004-5798                      2341 Deerfield Dr.
                                                                                        Fort Mill, SC 29715-8298


                                          Talbot Construction, Inc.
                                          Attn: John Zambetti, CEO
                                          7570 Wentworth Drive
                                          Duluth GA 30097-1611


Teresa and James Evans                    U. S. Securities and Exchange Commission
c/o Sams & Cole, LLC                      Office of Reorganization
2809 Lassiter Road, Suite 100             Suite 900
Marietta, GA 30062-8337                   950 East Paces Ferry Road, NE
                                          Atlanta, GA 30326-1382

United States Attorney
Northern District of Georgia
75 Ted Turner Drive SW, Suite 600
Atlanta GA 30303-3309


Xeritech, LLC
P.O. Box 467562
Atlanta, GA 31146-7562
